Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 20, 2018                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  156794-5                                                                                               David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  RIADH FEZZANI,                                                                                    Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                      Justices
                                                                   SC: 156794; 156795
  v                                                                COA: 331580; 331751
                                                                   Wayne CC: 13-011726-NI
  ANTONIO VILLAGOMEZ and
  JORGE ROJO,
            Defendants,
  and
  GRANGE INSURANCE COMPANY OF
  MICHIGAN,
            Defendant-Appellant,
  and
  CHEROKEE INSURANCE COMPANY,
             Defendant-Appellee.
  _________________________________________/

         On order of the Chief Justice, the stipulation signed by counsel for the parties
  agreeing to the dismissal of the application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  June 20, 2018

                                                                              Clerk